                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  RICHIE BROWN,                              :
                                             :
           Petitioner                        :
                                             :
     v.                                      :       CIVIL NO. 3:18-CV-1624
                                             :
  WARDEN WHITE,                              :           (Judge Caputo)
  LSCI ALLENWOOD                             :
                                             :
           Respondent                        :


                                        ORDER

      AND NOW, this 23rd day of JULY 2019, upon consideration of Mr. Brown’s

petition for writ of habeas corpus (ECF No. 1), and the reasons set forth in the

Memorandum issued this date, it is ORDERED that:

      1.       The petition for writ of habeas corpus (ECF No. 1) is
               DISMISSED.

      2.       The Clerk of Court is directed to CLOSE this case.



                                                 /s/ A. Richard Caputo
                                                 A. RICHARD CAPUTO
                                                 United States District Judge
